UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4451


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CLIFTON DERON CAMPBELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:15-cr-00042-MFU-1)


Submitted:   January 25, 2017             Decided:   February 2, 2017


Before GREGORY, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Randy V. Cargill,
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant. John P. Fishwick, Jr., United States Attorney,
Ashley B. Neese, Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clifton Deron Campbell was charged with possession of a

firearm     and     ammunition       by   a     convicted     felon,       18   U.S.C.

§ 922(g)(1) (2012).         He moved to suppress evidence seized from a

residence     pursuant      to   a   search      warrant,     claiming       that    the

affidavit offered in support of the warrant was insufficient to

establish probable cause.            The district court denied the motion

upon the determination that, even if probable cause was lacking,

the good faith exception to the warrant requirement applied.

Campbell then pled guilty and was sentenced to 180 months in

prison.     He appeals, arguing that the district court erred when

it denied the motion to suppress.               We affirm.

      The    Fourth      Amendment     provides     that     “no    Warrants     shall

issue,      but    upon     probable      cause,     supported        by     Oath     or

affirmation,       and     particularly        describing     the     place     to    be

searched, and the persons or things to be seized.”                         U.S. Const.

amend. IV.        Evidence seized in violation of the Fourth Amendment

generally is inadmissible at trial.                 United States v. Andrews,

577 F.3d 231, 235 (4th Cir. 2009).                 However, “[u]nder the good

faith exception to the warrant requirement, evidence obtained

from an invalidated search warrant will be suppressed only if

the   officers      were    dishonest     or    reckless     in    preparing        their

affidavit or could not have harbored an objectively reasonable

belief in the existence of probable cause.”                        United States v.

                                          2
Lalor, 996 F.2d 1578, 1583 (4th Cir. 1993) (internal quotation

marks omitted).

      Ordinarily,       “a    warrant     issued    by    a   magistrate     .    .    .

suffices to establish that a law enforcement officer has acted

in good faith in conducting the search.”                  United States v. Leon,

468 U.S. 897, 922 (1984) (internal quotation marks omitted).

However, if “the warrant was based on an affidavit that was so

lacking    in   indicia      of   probable      cause    as   to   render   official

belief in its existence entirely unreasonable,” the good faith

exception does not apply, and evidence gathered pursuant to the

deficient warrant must be excluded from trial.                     United States v.

Hyppolite, 65 F.3d 1151, 1156 (4th Cir. 1995).

      The good faith analysis “is confined to the objectively

ascertainable question whether a reasonably well trained officer

would have known that the search was illegal” in light of “all

of the circumstances.”             Leon, 468 U.S. at 922 n.23.              In this

regard, courts may consider information in the warrant affidavit

and    any      “uncontroverted          facts     known      to     officers         but

inadvertently         not    disclosed     to    the     magistrate.”            United

States v. McKenzie-Gude, 671 F.3d 452, 459 (4th Cir. 2011).

      We     review     “factual     findings      regarding       [a]   motion       to

suppress for clear error and legal conclusions de novo.”                         United

States v. Williams, 740 F.3d 308, 311 (4th Cir. 2014).                      When the

district court has denied a motion to suppress, we view the

                                           3
evidence in the light most favorable to the Government.                              United

States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).                             In cases

where   a   defendant        challenges     both    the    existence          of    probable

cause and the applicability of the good faith exception, we may

proceed     directly    to     the   good       faith     analysis       without         first

deciding whether the warrant was supported by probable cause.

United States v. Legg, 18 F.3d 240, 243 (4th Cir. 1994).

     We     agree     with     the   district       court    that,       even       if     the

affidavit supporting the warrant was insufficient because it did

not sufficiently tie Campbell to the residence, the good faith

exception to the warrant requirement applied.                        After arresting

Campbell     just    outside     the   residence          pursuant       to    an     arrest

warrant,     officers        discovered     on     his    person     a    quantity         of

marijuana, empty baggies, and digital scales-all suggesting drug

dealing.       This     information        was    included     in    the       affidavit.

Additionally, officers possessed but apparently did not divulge

to the magistrate the following information strongly suggesting

that Campbell resided at the home:                   they had been surveilling

the residence for some time; they had seen Campbell’s car parked

there on a regular basis; they knew Campbell’s girlfriend rented

the residence; and they had concluded that this was also his

residence.      In     light    of   all    the    circumstances,         a    reasonably

well-trained     law     enforcement       officer        objectively         would      have

believed that search was lawful.

                                            4
     Because   the   good   faith   exception   applied,    the   district

court properly denied the motion to suppress.              We accordingly

affirm.   We dispense with oral argument because the facts and

legal arguments are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    5